Orders, Supreme Court, New York County (Beverly Cohen, J.), entered October 17, 1995 and June 26, 1996, which granted plaintiff insurer’s motion for summary judgment declaring that there is no coverage for certain claims made by defendants insureds under a directors and officers policy, and, upon reargument, adhered to that determination, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered September 6, 1995, which denied defendants’ motion for a stay and plaintiff’s earlier motion for summary judgment on other grounds, unanimously dismissed, without costs, as academic in view of the above.
The policy at issue provides coverage for liability arising out of wrongful acts committed by the corporate defendant’s directors and officers in connection with their service to the corporate defendant, and excludes coverage for their wrongful acts not committed in their capacities as directors and. officers of the corporate defendant (Coverage A, B; Exclusion 4 [k]). Upon review of the record, we find that no coverage exists pursuant to Exclusion 4 (k) because the individual defendants were acting in their personal capacities when they committed the alleged wrongful acts, rather than their capacities as directors and officers of the corporate defendant. We have considered defendants’ remaining arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Rosenberger, Ellerin and Williams, JJ.